JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-15-00145-CV

                   HARRIS COUNTY APPRAISAL DISTRICT, Appellant

                                             V.

      INTEGRITY TITLE COMPANY, LLC AND MARIAN CONES, Appellees

    Appeal from the 151st District Court of Harris County. (Tr. Ct. No. 2014-13474).

       This case is an appeal from the final judgment signed by the trial court on January
7, 2015. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that the appellant, Harris County Appraisal District, pay all
appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered December 15, 2015.

Panel consists of Justices Higley, Huddle, and Lloyd. Opinion delivered by Justice
Huddle.